            Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                  Plaintiff,

vs.                                                                 No. 17-CR-3402MV

CHRIS BANDY,

                  Defendant.

                               MEMORANDUM OPINION AND ORDER

           THIS MATTER is before the Court on Defendant Chris Bandy’s Motion to Suppress

Evidence. Doc. 53. The Government filed a response in opposition [Doc. 54] and Mr. Bandy did

not file a reply. The Court, having considered the motions, relevant law, and being otherwise fully

informed, finds that Mr. Bandy’s Motion to Suppress Evidence is not well-taken and will be

DENIED.

                                         BACKGROUND

           Mr. Bandy is charged in a one-count indictment with Stalking in violation of 18 U.S.C.

§ 2261(A)(2)(B). Doc. 2. The charge arises from his alleged use of interactive and electronic

computer services to cause substantial emotional distress to his victim, M.D., from December 2016

through January 2017. Doc. 54 at 3–5.

      I.      Factual Background

           The Government alleges that Mr. Bandy was employed at Nusenda Credit Union

(Nusenda) as an information technology (IT) specialist from July 2006 to February 2014, but that

he was fired after numerous incidents in which he was belligerent, yelling at his manager, making

accusations, and using unprofessional language. Doc. 54 at 1. The victim of Mr. Bandy’s alleged

stalking, M.D., was the Senior Vice President of Human Resources who oversaw Mr. Bandy’s

                                                 1
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 2 of 13




termination. Id. at 1–2. Following his termination, the Government alleges that Mr. Bandy sent

M.D. an email on December 9, 2016 from a disguised email address with the subject line “Job

Interview” and a message describing graphic sexual content attributed to her, such as pole dancing

and prostitution. Id. at 2. The Government used metadata from the email to establish that it

originated from Mr. Bandy’s Internet Protocol (IP) address, 71.228.120.233. Id. The email was

also recovered from Mr. Bandy’s laptop after the Federal Bureau of Investigations (FBI) searched

his residence in February 2017. Id.

       After one of Mr. Bandy’s former managers was fired from Nusenda in 2016, Mr. Bandy

allegedly used that manager’s identity to send more abusive emails: on December 14, 2016, he

sent an email to M.D. and other employees at Nusenda that was sexually graphic and degrading.

Id. at 3. This email was also traceable to Mr. Bandy’s laptop. Id. A third email was sent on

December 31, 2016, a fourth email on January 11, 2017, and a fifth email on January 27, 2017,

each with similar sexually graphic subject matter. Id. at 3–5. The fifth email was also recovered

from Mr. Bandy’s laptop after the Federal Bureau of Investigations (FBI) searched his residence

in February 2017. Id. at 5. Many of the emails referenced the author watching M.D. at home and

in the office, with a particular emphasis on observing her in the bathroom and in the shower. Id.

In addition to the emails, the Government alleges that Mr. Bandy targeted M.D. with Tweets from

multiple Twitter accounts. Doc. 54 at 5. The Twitter messages had similar content as the emails,

referencing sexual matters and someone watching M.D., and each one “mentioned” her Twitter

account using the “@” symbol so that the Tweets would appear in her notifications and on the

newsfeeds of those that followed her account. Id.

       After M.D. began receiving increasingly obscene emails in December 2016, the FBI special

agents assigned to this case used the metadata from the emails to determine that the emails



                                                2
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 3 of 13




originated from IP address 71.228.120.223 corresponding to the Albuquerque area. Doc. 54 at 10.

Comcast owned this IP address, and a grand jury issued a subpoena to the Comcast Legal Response

Center on January 13, 2017. Id. at 10–11. The subpoena requested (1) the subscriber information

for IP address 71.228.120.223 on December 9th, 2016, including the subscriber’s name and other

identifying information, and (2) subscriber information for Mr. Bandy, including identifying

information and dates of service. Id. Comcast returned the subpoena and identified IP address

71.228.120.223 as being assigned to Mr. Bandy on December 9, 2016. Id. The IP address was

assigned at Mr. Bandy’s address and the account contained the username BaiMeiHan. Id. at 11.

       In addition to the Comcast subpoena, the Government served a search warrant on Twitter.

Id. at 5. Information from these investigations established that Mr. Bandy’s subscriber account

was assigned to an IP address that logged into Nusenda’s internet banking system and sent the

emails from his residence with a user ID for the account of BaiMeiHan. Id. at 5–6. Twitter records

also established that the same IP address registered to Mr. Bandy was used to create the account

that posted the messages at issue. Id. at 6. Next, the Government applied for a search warrant to

search Mr. Bandy’s residence and electronic computer devices. Doc. 54 at 12. The affidavit that

accompanied the application “enjoyed a breadth considerably more extensive than just the

information” from the Comcast subpoena. Id. The affidavit included information from multiple

witness interviews and “numerous subpoenas issued and the information processed from their

returns.” Id. The affidavit described how FBI special agents confirmed that Mr. Bandy’s address

belonged to him by searching the Bernalillo County Assessor’s Office, cross-checking with former

employers, surveilling the property, and observing him and his vehicle at the residence. Id.

       The affidavit also detailed how the degrading and obscene emails sent to M.D. were traced

back to Mr. Bandy: After determining that IP address 71.228.120.223 was linked to the emails,



                                                3
          Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 4 of 13




Nusenda searched their internet banking system to determine whether anyone had previously

connected to their systems with that IP address. Doc. 54 at 13. Their search indicated that user

Chris Bandy, with the username BaiMeiHan, had logged into his personal banking account with

this IP address on three occasions between November 1, 2016 and January 13, 2017. Id. The IP

address 71.228.120.223 had been registered to Mr. Bandy both before and after the harassing

emails were sent. Id. The search warrant was executed on Mr. Bandy’s residence on February 3,

2017, and a laptop computer was recovered. Id. The laptop contained the emails from December 9

and 14, 2016, as well as January 27, 2017. Id.

   II.      Procedural Background

         The grand jury returned an indictment on December 5, 2017 charging that Mr. Bandy used

electronic communications to harass and intimidate in a manner that would reasonably be expected

to cause emotional distress. Doc. 2; Doc. 54 at 7. Mr. Bandy was arrested on December 7, 2017,

and he pled not guilty to the charge at an arraignment held the same day. Doc. 54 at 7; Doc. 5. He

was released on conditions, but on June 5, 2018, the probation office filed a petition for actions on

Mr. Bandy’s conditions of release for contacting the husband of the victim, M.D., at an auto care

business bearing her surname. Id. Mr. Bandy absconded from his halfway house on July 3, 2018

and was arrested in Southern Texas on August 4, 2018. Id. at 7–8. Mr. Bandy began filing motions

pro se while in custody in Texas, and after he was returned to New Mexico the Court held a Faretta

hearing to determine his ability to proceed pro se. Doc. 99. On October 21, 2020, the Court

granted Mr. Bandy’s Motion for Self-Representation and the Appointment of Stand-By Counsel

[Doc. 73], with attorney Nicholas Hart appointed as standby counsel. Doc. 100.

         On April 2, 2020, Mr. Bandy filed the instant motion to suppress. Doc. 53. In the motion,

which he filed pro se without assistance from his standby counsel, he asks the Court to determine



                                                 4
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 5 of 13




whether there was sufficient probable cause to justify the search of his residence, and whether the

use of IP information rendered the issuance of the search warrant improper. See generally Doc. 53.

Mr. Bandy does not cite any legal authority, but because the motion is pro se, it is appropriate that

it be “liberally construed” even if “inartfully pleaded.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

The Government responds that there was probable cause to support authorization of the search

warrant. Doc. 54 at 13. Further, the Government argues that a variety of evidentiary facts were

used in the application for a search warrant, not just IP information, and regardless, a number of

courts have already held that probable cause can be successfully established through the use of an

IP address. Id. at 14–15.

                                          DISCUSSION

        The Court has now reviewed the parties’ briefs and the relevant Fourth Amendment law.

For the reasons explained below, it finds that the totality of the circumstances gave Magistrate

Judge Laura Fashing probable cause to believe that evidence and instrumentalities of the crime

were located at Mr. Bandy’s residence. As a result, the search did not violate Mr. Bandy’s Fourth

Amendment rights and the evidence discovered will not be suppressed. The Court also finds that

the use of IP information did not render the search warrant improper, as IP addresses are sufficient

to establish probable cause.

   I.      Whether Sufficient Probable Cause Existed to Justify the Search of Mr. Bandy’s
           Residence

        On the merits, Mr. Bandy argues that the Government failed to identify his cable router

and show that it was located at his residence in his possession, and that accordingly there were

insufficient grounds to justify the search. Doc. 53 at 5. He states that the Government’s search

warrant was based on a letter from Comcast that oversimplifies IP addresses and is “insufficient,

deceptive, and misleading.” Id. at 1. As the Tenth Circuit has explained, probable cause to issue


                                                 5
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 6 of 13




a search warrant exists when the facts and circumstances laid out in the supporting affidavit “would

lead a prudent person to believe a fair probability exists that contraband or evidence of a crime

will be found in a particular place.” United States v. Basham, 268 F.3d 1199, 1203 (10th Cir.

2001) (internal citations omitted). The task of an issuing judge is “to make a practical, common-

sense determination” from the totality of the circumstances whether “there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.

213, 238 (1983). The issuing judge is expected to draw reasonable inferences from information

found in the affidavits. See United States v. Rowland, 145 F.3d 1194, 1205 (10th Cir.1998).

Probable cause is more than a mere suspicion, but considerably less than what is necessary to

convict someone. United States v. Ventresca, 380 U.S. 102 (1965).

       Mr. Bandy argues that the Government was required to present information regarding the

unique cable router address belonging to the router supplied to him by Comcast in order to obtain

a search warrant. Doc. 53 at 5. He states that there were insufficient grounds to justify the search

of his residence because the Government failed to address certain technical matters in its affidavit.

Id. Mr. Bandy asserts the Government did not present evidence that his cable router was

configured by Comcast, or address whether the router was public and accessible to all 12.5 million

Comcast customers. Id. at 2. He argues that Comcast’s subscribers are not assigned a single,

constant IP address, but rather are given a dynamic IP address that can potentially change several

times. Id. Mr. Bandy then asserts that Comcast’s system of allocating IP addresses uses Dynamic

Host Configuration Protocol (DHCP), which makes it impossible for Comcast to assign an IP

address to a human being or piece of property. Id. at 3. Mr. Bandy next argues that an IP address

is dependent on the hardware Media Access Control (MAC) address of the network interface on

the cable router. Id. at 4. He notes that most cable routers have three hardware MAC addresses



                                                 6
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 7 of 13




assigned and that cable routers can be easily moved. Id. Mr. Bandy states that the Government,

in obtaining the search warrant using the IP address identified by Comcast, did not “demonstrate

knowledge of the required MAC address, or take steps to verify that the cable router … was present

on the property in Chris Bandy’s possession.” Id.

       However, there is no requirement that specific information regarding an individual’s MAC

address or cable router must be presented in order to establish probable cause. See Basham, 268

F.3d at 1203. Rather, the requirement for probable cause to issue a search warrant is that under

the totality of circumstances, the supporting affidavit must lay out facts and circumstances

establishing a fair probability that contraband or evidence of a crime will be found in a particular

place. Id. The totality of circumstances evaluation of probable cause may include the factor of

ownership and control of a residence and its possession by a person, and a determination of

probable cause does not mean that law enforcement agents will know the exact form of evidence

that will be present at the location to be searched. See United States v. Horn, 187 F.3d 781, 787–

88 (8th Cir. 1999); United States v. Reyes, 798 F.2d 380, 383 (10th Cir. 1986)). Here, the

supporting affidavit described in great detail with evidentiary facts from the investigation that Mr.

Bandy had been identified as the author of the criminal electronic communications. Doc. 54 at

14. The evidentiary facts included confirmation of Mr. Bandy’s physical address; the IP address

used in sending the harassing electronic communications, which was also used in Mr. Bandy’s

banking profile; his work history with the victim and their shared workplace; the repetitive themes

of the sexually charged emails; and his motive for retribution against M.D. for overseeing his

termination. Id. at 14–15. The affidavit detailed the investigation’s steps, described with

specificity the property-residence to be searched (with reference photographs), and described with

specificity the particularized items to be seized. Id. The items to be seized included computers or



                                                 7
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 8 of 13




storage media that could be used as a means to violate 18 U.S.C. § 2261A; evidence of who used

the computer or storage medium; evidence of how and when the computer was accessed;

passwords, encryption keys, and other devices necessary to access the computer; records of the

computer’s internet history; routers, modems, and network equipment used to connect computers

to the internet; and records and information related to various account names that were used to

send the harassing communications described in the affidavit. Doc. 54-2 at 14–16. The FBI

special agent corroborated the evidentiary facts before presenting the search warrant application

to the U.S. Magistrate. Id.

       Additionally, the Government’s application for a search warrant was not rendered invalid,

as Mr. Bandy alleges, by a failure to prove that a specific router was in Mr. Bandy’s home. The

actual presence of a particular router at Mr. Bandy’s residence does not impact the likelihood that

such a device would be found there, and it was reasonable based on the search warrant application

for Magistrate Judge Laura Fashing to conclude that the router supplied by Comcast to Mr. Bandy

for home internet service would be located at his residence. Id. at 13 n.2; 15.

       Here, the search warrant was granted on the basis of numerous factors that linked the

offensive emails to Mr. Bandy, including information that IP address 71.228.120.223 was

registered to Mr. Bandy both before and after harassing emails were sent to the victim, M.D. and

that a person with access to Mr. Bandy’s personal banking account used the same IP address. Doc.

54 at 13. The search warrant application was compiled using reports on the investigation, results

of physical and electronic surveillance conducted by law enforcement agents, investigation and

analysis by FBI agents and computer forensic professionals, and information from administrative

subpoenas. See Search Warrant Application, Doc. 54-2 at 2. Further, the search warrant

application identified how agents traced the emails to Mr. Bandy using his IP address; how Mr.



                                                 8
             Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 9 of 13




Bandy allegedly used virtual private servers to attempt to mask his identity; and how he allegedly

created multiple accounts and used multiple forms of communications to send messages and hide

his identity. Doc. 54-2 at 4–6. The application also included pictures of Mr. Bandy’s residence

and stated with particularity the items to be seized.

            The Court finds that, under the totality of the circumstances, Magistrate Judge Laura

Fashing had probable cause to believe that evidence and instrumentalities of the crime were located

at Mr. Bandy’s residence. The application and affidavit are detailed in explaining the investigation

of the instant offense and create a fair probability that a search of Mr. Bandy’s residence would

produce evidence. Mr. Bandy’s assertion that there were insufficient grounds to justify the search,

and that it was a “fishing expedition” does not pass muster in light of the Tenth Circuit’s caselaw.

The Government was not required to produce the hardware cable router address or prove that it

was at Mr. Bandy’s residence at the time of the search. Given that the application and affidavit

thoroughly alleged a fair probability exists that evidence of the electronic communications

involved in this crime would be found at Mr. Bandy’s residence, there was sufficient grounds to

justify the search.

      II.      Whether the Use of IP Address Information Renders the Search and Seizure
               Unlawful

            Mr. Bandy argues that the Government’s application for a search warrant failed to address

the matter of who had access to his cable router and misleadingly represented that an IP address is

adequate to identify an individual. Doc. 53 at 5. He attaches two exhibits to support his claim that

using an IP address to obtain and carry out a search warrant is misleading and deceptive. Doc. 53,

Exs. 1 and 2. He argues that these exhibits prove that using IP address information “harm[s]

innocent people’s lives.” Doc. 53 at 4–5.1 Mr. Bandy’s arguments and exhibits demonstrate that


1
    Exhibit 1 is an article by the Electronic Frontier Foundation titled “Unreliable Informants: IP Addresses,

                                                       9
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 10 of 13




there are certainly challenges associated with using IP addresses to investigate online crimes, but

ultimately the analysis of Fourth Amendment probable cause is unchanged. For the reasons

explained below, the Court finds that the use of Mr. Bandy’s IP address did not violate the Fourth

Amendment as it has been interpreted in the caselaw.

        Appellate courts, including the Tenth Circuit, have consistently found that there is probable

cause where affidavits explain how, with thorough investigation, online crimes have been tracked

to a defendant’s IP address and his home. See, e.g., United States v. Renigar, 613 F.3d 990, 994

(10th Cir. 2010) (holding affidavit that explained child pornography was being shared from

specific IP address provided sufficient probable cause to search residence associated with IP

address); United States v. Chiaradio, 684 F.3d 265, 279 (5th Cir. 2012) (finding probable cause

where affidavit explained how investigation led to defendant’s IP address and, in turn, his home);

United States v. Vosburgh, 602 F.3d 512, 526 (3rd Cir. 2010) (finding it was “fairly probable”

child pornography may be located on computer equipment found in defendant’s home where

affidavit provided that someone using a computer with IP address used to download child

pornography was assigned to the internet account registered to defendant’s home); Perez, 484 F.3d

at 740 (finding “an association between an IP address and a physical address” is a substantial basis

to conclude that evidence of criminal activity may be afoot inside an individual’s residence).

        Mr. Bandy argues that it is a Fourth Amendment violation “to search an individual’s home

based on bare assertions that some crime was committed using an IP address associated with a

location or a person.” Doc. 53 at 3 (citing Ex. 1 at 14). He asserts that any of Comcast’s 12.5



Digital Tips and Police Raids.” It explains the limitations of IP Addresses and how they alone cannot
reliably locate or identify a suspect. Doc. 53, Ex. 1 at 4. Exhibit 2 is a Law Review student Note that
argues IP addresses are inherently unreliable and should be corroborated and used with caution in obtaining
search warrants. Erin Larson, Tracking Criminals with Internet Protocol Addresses: Is Law Enforcement
Correctly Identifying Perpetrators?, 18 N.C. J.L. & Tech. 316 (2017).

                                                    10
        Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 11 of 13




million internet customers could have accessed his cable router from any public area nearby, such

as his “front yard, street, neighbor’s yards and houses, [or via] cell phones.” Id. at 2. Mr. Bandy

argues that police are required to address whether an internet subscriber has an open wireless

connection before they have probable cause to believe that an individual associated with an IP

address is the suspect. Doc. 53 Ex. 1 at 17–18. However, Mr. Bandy’s citation for this proposition

does not state that law enforcement officers have a requirement to take such steps before probable

cause is established. Id. Rather, the Electronic Frontier Foundation article recommends best

practices for using IP address information in criminal investigations, and it indicates that additional

inquiries be conducted to verify and corroborate physical locations and whether multiple people

are using an IP address. Id. at 18. Here, that is precisely what the investigators did: they verified

Mr. Bandy’s physical address and observed him at his residence to determine whether the IP

address was associated with “a café, library, business, organization, multi-room apartment, or

house shared by several people.” Doc. 53 Ex. 1 at 17. There is no indication that the agents failed

to verify Mr. Bandy’s address and other information in obtaining the search warrant. This article’s

recommendations are valuable; in particular, the urge for police and judges to be more ambitious

in corroborating IP address information. However, in Mr. Bandy’s case, law enforcement did

employ the best practices for using an IP address in a criminal investigation.

       Mr. Bandy’s second exhibit, a student note from the North Carolina Journal of Law &

Technology, has similarly useful recommendations but does not change the outcome of his motion.

Doc. 53 Ex. 2. The author argues that “IP addresses alone should not provide sufficient probable

cause to obtain a search warrant and that more substantive information should be required to issue

a warrant.” Larson, Tracking Criminals with Internet Protocol Addresses, 18 N.C. J.L. & Tech.

at 320–21. But here, law enforcement outlined numerous evidentiary facts in the search warrant



                                                  11
        Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 12 of 13




application, going far beyond simple use of only an IP address. Doc. 54 at 14–15. The application

includes confirmation of Mr. Bandy’s physical address, his work history with the victim and their

shared workplace, the repetitive themes of the sexually charged emails, and his motive for

retribution against M.D. for overseeing his termination. Id. Although Mr. Bandy repeatedly

argues that it is a Fourth Amendment violation “to search an individual’s home based on bare

assertions that some crime was committed using an IP address associated with a location or a

person,” Doc. 53 at 3 (citing Ex. 1 at 14), this case does not involve “bare assertions.” The

application for the search warrant provides a variety of evidentiary facts regarding the thorough

investigation to link Mr. Bandy to the offense, including confirmation of Mr. Bandy’s physical

address, the IP address used to send the harassing electronic communications and used to access

Mr. Bandy’s banking profile, his work history with the victim and their shared workplace, the

repetitive themes of the sexually charged emails, and his motive for retribution against M.D. for

overseeing his termination. Doc. 54-2; Doc. 54 at 14–15. Further, these facts were corroborated

by the FBI special agent before the application was presented to the magistrate judge. Id.

       The caselaw of the Tenth Circuit confirms that when information in an affidavit would

cause a person of reasonable caution to believe that evidence of an electronic crime will be found

at the residential address in question, there is sufficient probable cause. See Renigar, 613 F.3d at

994; United States v. Adams, No. CR 18-3413 KG, 2019 WL 6784073, at *4 (D.N.M. Dec. 12,

2019) (unreported). The Tenth Circuit has held that when information links the IP address in

question to both evidence of a crime and to a residential address, there is a strong suggestion that

the computer which accesses the network will be found at the residence and will contain evidence

associated with the crime. Renigar, 613 F.3d at 994. Accordingly, under the caselaw of the Tenth

Circuit and in accordance with the best practices outlined in Mr. Bandy’s exhibits, the use of IP



                                                12
         Case 1:17-cr-03402-MV Document 150 Filed 02/05/21 Page 13 of 13




address information in this case was sufficient and proper to find probable cause to search his

residence.

                                            CONCLUSION

          For the reasons set forth above, the Court finds that the search warrant application

thoroughly alleged a fair probability that evidence of the electronic communications involved in

this crime would be found at Mr. Bandy’s residence. The Court also finds that great scrutiny was

employed regarding the use of IP address information and that there was sufficient evidence used

in the application for a search warrant. Law enforcement had probable cause to justify the search

and the use of Mr. Bandy’s IP address did not render the search and seizure unlawful. Therefore,

law enforcement did not violate Mr. Bandy’s Fourth Amendment rights and the physical evidence

they discovered will not be suppressed.2 Mr. Bandy’s Motion to Suppress Evidence [Doc. 53] is

accordingly DENIED.

Dated this 5th day of February, 2021.




                                                    ___________________________________
                                                    MARTHA VÁZQUEZ
                                                    UNITED STATES DISTRICT JUDGE




2
  The Government also filed a supplement to its response involving a recorded and transcribed jail call that
Mr. Bandy made on March 9, 2020 to his sister. Doc. 80. The Court finds that it is unnecessary to address
this information in order to resolve the motion to suppress.

                                                    13
